Citation Nr: 9930185	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-28 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assignment of a compensable disability 
evaluation for service-connected bilateral hearing loss. 


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran reportedly had active military service between 
1958 and 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans' Affairs (VA) which granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating effective from April 28, 1997.  This 
same rating decision denied entitlement to service connection 
for left ear hearing loss.  In August 1997, a notice of 
disagreement limited to the right ear issue was received.  A 
statement of the case was issued in September 1997, and a 
substantive appeal was received in October 1997.  In March 
1998, a notice of disagreement from the denial of service 
connection for left ear hearing loss was received.  By rating 
decision in August 1998, the RO granted service connection 
for left ear hearing loss as well, redescribing the service-
connected disability as bilateral hearing loss, and assigning 
a noncompensable rating effective from April 28, 1997.  A 
supplemental statement of the case addressing the issue of 
entitlement to a higher rating for bilateral hearing loss was 
subsequently furnished to the veteran. 

The veteran appeared at a personal hearing at the RO in March 
1998.  Only a partial transcript of that hearing was able to 
be made.  The RO has reported that the veteran was afforded 
an opportunity to reschedule the hearing, but he did not 
respond.  The veteran testified at a personal hearing before 
the undersigned member of the Board sitting at the RO in 
August 1999.  The veteran is not represented in connection 
with his appeal. 


FINDING OF FACT

The veteran has Level I hearing acuity in the right ear and 
level II hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a higher 
disability evaluation for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometry 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  It should be emphasized 
that "assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992). 

VA audiological examinations are conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  The horizontal 
lines in Table VI represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII  by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  For example, if the 
better ear has a numeric designation level of "V" and the 
poorer ear has a numeric designation level of "VII," the 
percentage evaluation is 30 percent, and the diagnostic code 
is 6103.  See 38 C.F.R. § 4.85.  

As noted in the introduction, pursuant to two separate rating 
decisions, service connection has been established for 
bilateral hearing loss, effective from April 28, 1997, which 
was the date of receipt of the veteran's service connection 
claim.  The RO has assigned a noncompensable rating for the 
bilateral hearing loss.  Since the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, his claim for a higher 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time. See Fenderson v. 
West, 12 Vet.App. 119 (1999).  The Board notes that the 
record includes a May 1997 VA audiological examination 
report.  Review of the August 1999 hearing transcript reveals 
that the veteran has not received any private medical care or 
testing for his hearing loss, and he indicated that the May 
1997 VA examination was the most recent examination for 
testing purposes.  Based on this information, the Board finds 
that no further action is necessary to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a). 

Turning to the merits, the May 1997 VA audiological 
examination showed an average puretone decibel loss of 50 in 
the right ear with 100 percent discrimination.  There was an 
average puretone decibel loss of 49 in the left ear with 88 
percent discrimination.  Applying these audiological test 
finding to the criteria set forth under 38 C.F.R. § 4.85, the 
Board finds that the veteran has Level I hearing acuity in 
the right ear and Level II hearing acuity in the left ear as 
defined by that regulation.  Further, under Table VII of that 
regulation, such hearing acuity levels call for a 
noncompensable rating under Diagnostic Code 6100.  

The Board acknowledges the veteran's testimony regarding the 
effect of his hearing loss on his daily life.  However, as 
noted earlier, assignment of a disability rating for hearing 
loss is governed by the objective criteria set forth by 
regulation, and the Board is bound by such regulation.  Under 
the facts of the present case, a compensable rating is not 
warranted at this time.  The veteran may always advance a 
claim for an increased rating should his hearing loss 
increase in severity in the future. 

Finally, while the Board is mindful of the provisions of 38 
U.S.C.A. 5107(b), there is not such a state of equipoise of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable determination. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

